DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This non-final office action is in response to Applicant’s filing of Application No. 16904305 on June 17, 2020. Claims 1-9 are pending and examined

	 			Claim Rejections - 35 USC §101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine,  manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to  the conditions and requirements 
 	of this title.
4. 	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. 
5. 	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine,  
 	manufacture, or composition of matter, or any new and useful improvement 
 	thereof, may obtain a patent therefor, subject to the conditions and requirements 
 	of this title.
6.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
 	In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, claims 1-3 fall within statutory class of an article of manufacturing, claims 4-6 fall within statutory class of a process, and claims 7-9 fall within statutory class of machine. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2. Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test). The 2019 PEG makes two changes in Step 2A: It sets forth new procedure for Step 2A (called "revised Step 2A") under which a claim is not "directed to" a judicial exception unless the claim satisfies a two-prong inquiry. The two-prong inquiry is as follows: Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). If a claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception. 
 	The Examiner has identified independent process Claim 4 as the claim that represents the claimed invention for analysis and is similar to independent Claims 1 and 7. Claim 4 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	receiving input data to be predicted; 40Docket No. PFJA-20015-US: FINAL 
generating a tree structure data based on a plurality of pieces of rule information each indicated by an association of a combination of attribute values of a plurality of attributes with a label according to a predetermined order condition for the plurality of attributes, the tree structure data being obtained by aggregating the plurality of pieces of rule information, the tree structure data including an attribute value as a branch; and 
determining a degree of contribution to make a determination result on a predetermined value of a predetermined attribute reach a predetermined label based on a likelihood of obtaining a value of the predetermined label as the determination result, when the attribute value of the predetermined attribute among the plurality of attributes in the tree structure data is determined to be the predetermined value based on the input data.
These claimed limitations under a broadest reasonable interpretation, cover functions of mental processes which include concepts performed in the human mind and a mathematical concept (including an observation, evaluation, judgment or opinion).
Functions of receiving, generating and determining data are generic computer functions and are also functions that can be processed within the human mind.. 
A claimed processor is regarded as a generic computer performing generic functions without an inventive concept. These computers are simply a field of use that attempts to limit the abstract idea to a particular environment. The type of data being manipulated does not impose meaningful limitations. Looking at the elements as a combination does not add anything more than the elements analyzed individually.
The judicial exception is not integrated into a practical application. Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose new meaningful limits on practicing the abstract idea.
A claimed processor is regarded as a generic computer performing generic functions without an inventive concept. These computers are simply a field of use that attempts to limit the abstract idea to a particular environment. The type of data being manipulated does not impose meaningful limitations. Looking at the elements as a combination does not add anything more than the elements analyzed individually. 
The judicial exception is not integrated into a practical application. Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose new meaningful limits on practicing the abstract idea. 
The claimed functions of receive, generating and determining are merely considered merely as purely conventional functions of a general purpose computer.  Moreover, the Specification discloses that the invention can be implemented using generic computer components. (See the applicant's specification). Each step taken individually requires no more than a general purpose computer to perform generic computer functions. 
Considered as an ordered combination, the claimed computer components do not anything that is already present when the steps are considered separately. 
There are no additional elements sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the claims are therefore directed to an abstract idea.
The dependent claims 2-3, 5-6 and 8-9 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea.  
 	Claims 2, 5, and 8 further limit the abstract idea by claiming “wherein the determining includes performing pruning by applying a known attribute value included in the input data to the tree structure data, and determining a degree of contribution to make the determination result when an unknown attribute value of an attribute is determined to be a predetermined value reach a label included in the input data, for an attribute whose attribute value is unknown among the plurality of attributes” (a more detailed abstract idea remains an abstract idea).  
	Claims 3, 6, and 9 further limit the abstract idea by claiming “wherein the determining includes comparing the degree of contribution to make the determination result when the attribute value of the predetermined attribute is determined to be a first value reach the predetermined label with the degree of contribution to make the determination result when the attribute value of the predetermined attribute is determined to a second value reach the predetermined label to determine whether the predetermined attribute is the first value or the second value” (a more detailed abstract idea remains an abstract idea).  
	For the foregoing reasons, claims 1-9 cover subject matter that is judicially-excepted from patent eligibility under § 101.
 	
Allowable Subject Matter 
7.  	Claims 1-9 would be allowable if the 35 U.S.C. § 101 rejections were
overcome.
The prior art taken alone or combination failed to teach or suggest the categorize and determine functions of claim 1 and the categorizing and determining functions as recited in independent claim 13.
 	Steinbarth et al (US Application No. 20060064313 A1) teach a task tree structure memory unit to memorize task structure information indicative of a set structure obtained by objects among the tasks. An action entry memory unit to memorize at every task entry an action entry indicating an action done by a task and which has information such as workers and contents of action. A task property memory unit is to memorize at every task entry a task property indicative of information inherent in the task used when the task is executed. Task entry information, task tree structure information, action entry information, task property information and event rule  information is also described. 
	Uematsu et al (US Application No. 2010/0199167 A1) teach a display system is capable of processing the vocabulary for the destination tree, and causes the data contents to be displayed in accordance with the display style expressed by thus generated destination tree. An intermediate tree is generated by restructuring the source tree structure in accordance with the relationship information file, and then the destination tree is generated by applying the display rule information file to the intermediate tree.
	
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623